DETAILED ACTION
Applicant’s amendments and remarks filed 3/23/21 are acknowledged. Claims 1, 2, and 14 have been amended. Claims 1 – 8 and 11 – 16 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the objections to claims 1 – 8 and 11 – 16.
Applicant’s arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 based on the Lee – Painchaud combination have been fully considered but they are not persuasive, as detailed below.
Amended claim 1:
Applicant illustrates a construct (shown in the figure on p. 9 of the Remarks) and argues that “… figure 6 and 7 of Lee represent a coaxial alignment of two waveguides (the tapered region 108 and the tapered region 110). However, alignment of two waveguides along a single axis is a well-known principle in              Non-evanescent coupling. Thus, the hypothetical combination of Lee and Painchaud would lead into waveguide structure as represented below” (1st complete para. on p. 9, Applicant’s emphasis) and concludes that “… in the combination of Lee and Painchaud, the first inversed taper is integrated in the middle layer. As a result, there is no thin layer separation between the middle layer of the Multi-layer waveguide structure{cLOUD-19002-USPT/01313032v1} 10 Application No. 16/446,685and the first inversed taper as disclosed in the combination of Lee and Painchaud” (para. bridging pp. 10 – 11, Applicant’s emphasis). 
The Examiner respectfully disagrees and notes the following:
(i)	Notwithstanding Applicant’s mentioning of both Lee and Painchaud, Applicant attempts to critique the Lee reference individually by pointing out alleged deficiencies of the 
(ii)	Applicant attempts to limit the scope of embodiments of the Lee – Painchaud combination to only an embodiment in Figs 6 and 7 of Lee wherein the two optically-coupled waveguides 102,104 are disposed on the same level so that their tapered ends 108,110 directly contact each other (as seen in Figs 6 and 7). However, Painchaud considers BOTH an embodiment in Fig. 4 wherein a single waveguide 122 and the lowest row of the multi-layer cores 132 are disposed on the same level (which is an arrangement similar to that in Lee) AND an embodiment in Fig. 8B wherein at least one layer (e.g., 134b or 134c) of the multi-layer waveguide 124,132 (defined by the plurality of the multi-layer cores 132) is above the first inversed taper 122 (the tapered end of the single waveguide 122, according to Fig. 5 of Painchaud and/or Fig. 6 of Lee) and at least one layer 134a of the multi-layer waveguide 124,132 is below the first inversed taper 122 (as is directly seen in Fig. 8B) so that the first inversed taper (comprised in 122) is substantially sandwiched vertically in between extreme layers 134a,134c of the multi-layer waveguide 124,132 (as is directly seen in Fig. 8B), wherein the layers 134a-134c in the multi-layer waveguide 124,132 are separated by a lower refractive index material (a low-index cladding material identified as 138b in Fig. 8A; 13:4-10), wherein the first inversed taper 122 and the layers 134a-132c of the multi-layer waveguide 132 are overlapped vertically in the Transitional waveguide structure, and wherein the first inversed taper 122 and the layers 134a-134c, of the multi-layer waveguide structure 124,132, above and below the first inversed taper 122 are separated by a thin layer of the lower refractive “… in FIG. 8B, the lower waveguiding structure 122 is patterned on the insulating layer 116 and, following selective etching of the upper surface of the insulating layer 116, the high-index elements 132 in the lowest-lying row 134a are subsequently patterned. In this scenario, the lowest-lying row 134a of high-index elements 132 lies slightly below the lower waveguiding structure 122” at 13:21- 27, emphasis added). Thus, the Lee – Painchaud combination fully meets all of the new/additional limitations recited by the amended claims.  
In light of the foregoing analysis, independent claim 1 is rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1 – 8 and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2003/0037497 A1) in view of Painchaud et al (US 9,703,047 B2).
Regarding claim 1, Lee discloses (Figs. 2, 3, and 6 – 10; para. 0042 – 0057 and 0072 - 0088) an optical mode converter 100 for coupling between a photonic (lightwave) integrated circuit (PIC) 24 (formed in a substrate 20 and comprising a high-index difference waveguide 24, as shown in Fig. 3; “… a high index difference planar waveguide can be important for the successful implementation of highly integrated optical circuits” at para. 0008; “… an optical chip includes a planar substrate 20 and patterned core materials and cladding layers that define a planar lightwave circuit (PLC) or optical circuit” at para. 0043) and an optical fiber 28 of different sizes (a large mode size in the optical fiber 28 (e.g., 5 – 10 microns as cited as para. 0051 and 0052) and a small mode size in the high-index difference waveguide 24 (less than 2 microns, as cited at para. 0134); also para. 0045 – 0054), the optical mode converter 100 comprising (see annotated Figs. 6 and 7 provided below and modified to also show the optical fiber 48 according to Fig. 3 and optical waveguide modes): 
a waveguide assembly comprising:
a small-mode-size waveguide structure with a single waveguide 104, wherein a first end (right end of 104 in Figs. 6 and 7) of the single waveguide 104 is similar/identical to a waveguide of a photonic integrated circuit (PIC) (the single waveguide 104 can form a portion of the PIC; “a high index difference planar waveguide can be a planar lightwave circuit (PLC) or optical circuit” at para. 0043; also para. 0045 – 0054 regarding waveguie mode sizes); 
a large-mode-size waveguide structure with a large-size waveguide 102 (para. 0051 and 0052); 
a Transitional waveguide structure 110,108 with a first inversed taper 110 (as seen in Fig. 6), wherein the Transitional waveguide structure 110,108 allows transition of an optical mode between the small-mode-size waveguide structure 104 and the large-mode-size waveguide 102 (see annotated Figs. 6 and 7 below; also para. 0045, 0070 – 0072), 
wherein the large-mode-size waveguide structure is configured for coupling light between the Transitional waveguide structure110,108 and an optical fiber 48 (which is explicitly shown in to Fig. 3 and added to annotated Figs. 6 and 7), wherein the first inversed taper 110 is substantially sandwiched in between a topmost surface and a bottommost surface of the large-mode-size waveguide 102 and positioned approximately along an (longitudinal) axis of the optical fiber (As seen in Figs. 6 and 7 below, the longitudinal axes of the small-size waveguide 104, the large-size waveguide 102, and the optical fiber 28 coincide for optimum alignment, because Lee uses on-axis optical coupling between the two waveguides and the optical fiber), and 
wherein the small-mode-size waveguide structure 104 is configured for coupling the light between the PIC (coupled to the right end of 104) and the Transitional waveguide structure 110,108.

    PNG
    media_image1.png
    607
    1057
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    852
    1669
    media_image2.png
    Greyscale


Annotated Figure 6 (top view) and Figure 7 (side view) of Lee modified to also show the optical fiber 48 according to Fig. 3.

Lee teaches only embodiments wherein the large-mode-size waveguide is implemented as a single/continuous waveguide core 102 and Lee does not expressly teach that the large-mode-size waveguide can alternatively be implemented as a Multi-layer waveguide structure with a multi-layer waveguide having multiple spatially-separate waveguide cores. However, Painchaud discloses (e.g., Figs. 3 - 6; 9:15 – 15:46 – 59) an optical mode converter for coupling between a photonic integrated circuit (PIC) and an optical fiber 104 (“As used herein, the term "spot-size converter" refers to a transitional light-guiding and transforming element configured to change or convert the mode size of a light beam to be transmitted between two waveguides carrying optical modes of different dimensions. Spot-size converters according to embodiments of the invention may be useful in silicon-based photonic integrated circuits or other high-index-contrast photonics applications where it is desired to match the spot size of light in a silicon-based or another high-index-contrast photonic waveguide to the spot size of light in another, usually larger, optical component, or vice versa” at 6:65 – 7:9; “the second waveguide may be a larger SOI structure or the like or an optical fiber used to couple light in or out of an SOI chip” at 8:44 – 46), the optical mode converter comprising: 
a waveguide assembly comprising:
a Single waveguide structure with a single waveguide 102, wherein a dimension and a propagation constant (proportional to “the effective index” used by Painchaud) of a first end of the single waveguide 102 is similar to a waveguide of a photonic integrated circuit (PIC) (2:24 – 29; 7:46 – 48; 8:6 – 28; 11:19 – 39); 
a Multi-layer waveguide structure 124 with a multi-layer waveguide 132; 
a Transitional waveguide structure with a first inversed taper 130 (as seen in Fig. 5; 10:41 – 43), wherein the Transitional waveguide structure allows transition of an optical mode between the Single waveguide structure 102 and Multi-layer waveguide structure 124 (11:40 – 12:23), wherein the first inversed taper 130 is positioned approximately at a center (in the plane of Fig. 5; see additional comments below) of the Multi-layer waveguide structure 124 (as seen in Fig. 5), wherein the Multi-layer waveguide structure 124 is configured for coupling light between the Transitional 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the large-mode-size waveguide 102 with a single/continuous waveguide core, as taught by Lee, can alternatively be implemented, in accordance with the teachings of Painchaud, as a Multi-layer waveguide structure with a multi-layer waveguide having multiple spatially-separate waveguide cores. The motivation for using a multi-layer waveguide having multiple spatially-separate waveguide cores is that it can provide an effective waveguide mode that is large enough to closely match a mode of the optical fiber (“In particular, this means that, in some embodiments of the spot-size converter 100, it is desirable that the upper waveguiding structure 124 be able to support modes as large as those carried in standard telecommunication optical fibers” at 13:28 – 40 of ), as intended by Lee. As an additional benefit, a multi-layer waveguide having multiple spatially-separate waveguide cores provides additional flexibility in shaping an effective large-size mode (“super-mode”) by adjusting the number of the multiple waveguide cores and their parameters and, therefore, closely match both the optical fiber mode and the mode of the small-mode-size waveguide and thereby achieve efficient optical coupling and low coupling loss (“It will be understood that the effective refractive index of the upper waveguiding structure 124 can be tailored by adjusting one or more of the number, width, thickness, longitudinal and cross-sectional profiles, vertical separation and material composition of the high-index sheets” at 20:20 – 25; “The mode associated with the effective refractive index of the spot-size converter as a whole may be referred to as a "super-mode"” at 15:66 – 16:2, emphasis added).
Further, an embodiment in Figs 6 and 7 of Lee has two optically-coupled waveguides 102,104 that are disposed on the same level so that their tapered ends 108,110 directly contact defined by the plurality of the multi-layer cores 132) is above the first inversed taper 122 (the tapered end of the single waveguide 122, according to Fig. 5 of Painchaud and/or Fig. 6 of Lee) and at least one layer 134a of the multi-layer waveguide 124,132 is below the first inversed taper 122 (as is directly seen in Fig. 8B) so that the first inversed taper (comprised in 122) is substantially sandwiched vertically in between extreme layers 134a,134c of the multi-layer waveguide 124,132 (as is directly seen in Fig. 8B), wherein the layers 134a-134c in the multi-layer waveguide 124,132 are separated by a lower refractive index material (a low-index cladding material identified as 138b in Fig. 8A; 13:4-10), wherein the first inversed taper 122 and the layers 134a-132c of the multi-layer waveguide 132 are overlapped vertically in the Transitional waveguide structure, and wherein the first inversed taper 122 and the layers 134a-134c, of the multi-layer waveguide structure 124,132, above and below the first inversed taper 122 are separated by a thin layer of the lower refractive index material 138b (as is directly seen in Fig. 8B; “… in FIG. 8B, the lower waveguiding structure 122 is patterned on the insulating layer 116 and, following selective etching of the upper surface of the insulating layer 116, the high-index elements 132 in the lowest-lying row 134a are subsequently patterned. In this scenario, the lowest-lying row 134a of high-index elements 132 lies slightly below the lower waveguiding structure 122” at 13:21- 27, emphasis added). 
A top view and a side view of the optical mode converter of the Lee – Painchaud combination is illustrated in the two Figures provided below. They are produced by replacing the large-mode-size waveguide 102 with a single/continuous waveguide core, as taught by Lee, with a Multi-layer waveguide structure with a multi-layer waveguide having multiple spatially-separate waveguide cores, in accordance with the teachings of Painchaud. For the sake of illustration simplicity, only a 2 x 2 array of multiple spatially-separate waveguide cores is illustrated, while it is M x N in a general case (M ≥ 2 and N ≥ 2).  Light can propagate bi-directionally through the entire structure, from/to the PIC to/from the optical fiber, due to the efficient optical coupling provided by the optical mode converter between the Single waveguide structure and the Multi-layer waveguide structure. 

    PNG
    media_image3.png
    587
    1030
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    397
    716
    media_image4.png
    Greyscale

A top view and a side view of the optical mode converter of the Lee – Painchaud combination which are produced from Figs. 6 and 7 of Lee, respectively, by replacing the large-mode-size waveguide 102 with a single/continuous waveguide core, as taught by Lee, with a Multi-layer waveguide structure with a multi-layer waveguide having multiple spatially-separate waveguide cores, in accordance with the teachings of Painchaud.

As seen in Figs. 6 and 7 of Lee, the longitudinal axes of the small-size waveguide 104, the large-size waveguide 102, and the optical fiber 28 coincide for optimum optical alignment and maximum coupling efficiency, because Lee uses on-axis optical coupling between the two waveguides and the optical fiber (see also the arguments above in the Section “Response to Amendments / Arguments”). The Figures below preserve on-axis optical coupling, so that the first inversed taper of the single (small-mode-size) waveguide is substantially sandwiched in between extreme layers of the multi-layer waveguide and positioned approximately along an (longitudinal) axis of the optical fiber and, hence, approximately along an optical mode center (i.e., the center of the super-mode) of the Multi-layer waveguide structure. Indeed, Painchaud considers that the center of the expanded optical mode (super-mode) depends on a variety of  (20:20 – 25) and renders obvious, as a suitable/workable design choice, that the center of the super-mode coincides with the center (longitudinal axis) of the Multi-layer waveguide structure. In this case, a layer around a center of the Multi-layer waveguide structure is placed either below or above the first inversed taper, when the number of layers in the Multi-layer waveguide structure is odd, and wherein the first inversed taper in the Transitional waveguide structure is placed around a middle of an extension of multi-layers from the Multi-layer waveguide structure, when the number of layers in the Multi-layer waveguide structure is even. Such design choices, as well as a variety of others, would be well within the ordinary skill in the art (which is noted as being high).  As a relevant comment, it is also noted that it has been held that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at ___, 82 USPQ2d at 1396.
In light of the foregoing analysis, the Lee – Painchaud combination teaches expressly or renders obvious all of the recited limitations. 
Alternatively or additionally, the teachings of Lee may be applied to modify the structure of Painchaud by adding a PIC and tapered ends of both optically-coupled waveguides. The Painchaud – Lee combination provides and alternative ground of rejections. 
As further relevant comments, the following is noted:
(i)	The optical mode converter of the Lee – Painchaud combination has essential structural features (a Single waveguide structure optically coupled to a Multi-layer waveguide structure by a ) and a principle of operation (a Multi-layer waveguide structure acting as an effective waveguide with a large mode size of an effective           waveguide mode (super-mode)) as those of the instant application, as evident even from a direct side-to-side comparison of the Figures above and Figs. 1 – 3 of the instant application confirms it (the left-right orientation of the Figures must be flipped/mirrored to match that of Figs. 1 – 3 of the instant application).
(ii)	The Lee – Painchaud combination renders obvious BOTH embodiments with on-axis optical coupling (as in Figs. 6 and 7 of Lee, the Figures above, and Figs. 1 – 3 of the instant application) AND embodiments with off-axis optical coupling (as in Figs. 3 and 6 of Painchaud). 
(iii)	The broadest reasonable interpretation was applied to the limitation “the first inversed taper and the layers of the multi-layer waveguide are overlapped vertically in the Transitional waveguide structure” which covers embodiments wherein the vertical projections of the single waveguide and the multiple cores on a horizontal plane may not overlap (as in Figs. 8A,8B of Painchaud and Figs. 7a,7b of the instant application). It is noted that the Lee – Painchaud combination also considers embodiments wherein such projections overlap (as according to at least the teachings of Lee and/or a matter of obvious design choices).    

Regarding claim 2, the Lee – Painchaud combination considers that a waveguide axis of the Single waveguide structure is approximately at the optical mode center of the Multi-layer waveguide structure for on-axis optical coupling (see the Figures and arguments provided above for claim 1; see also the arguments above in the Section “Response to Amendments / Arguments” in the Office Action of 8/20/20).
Regarding claim 3, Painchaud teaches (9:57 – 10:29) that the multi-layer waveguide 132, for the Multi-layer waveguide structure 124, is of a dielectric material (e.g., silicon) embedded in a material (silica) with relatively lower dielectric constant.  
Regarding claim 4, Painchaud teaches that the optical mode of each layer in the multi-layer waveguide, of the Multi-layer waveguide structure, combined together forms a larger optical super-mode matching the optical mode size and propagation constant of the optical fiber (Abstract; “In particular, this means that, in some embodiments of the spot-size converter 100, it is desirable that the upper waveguiding structure 124 be able to support modes as large as those carried in standard telecommunication optical fibers” at 13:28 – 40).  
Regarding claim 5, the scope of the Lee – Painchaud combination is not limited to embodiments with identical thicknesses and shapes of the layer of the multi-layer waveguide. In particular, Painchaud illustrates embodiments (e.g., Figs. 22, 24A, 24B, 25, and 27) wherein at least a shape of each layer 132 of the multi-layer waveguide 124 can be different from a shape of the other layers 132, in order to provide flexibility in shaping a desired larger-size optical super-mode that is produced by the multi-layer waveguide 124. Furthermore, Painchaud states that “It will be understood that the effective refractive index of the upper waveguiding structure 124 can be tailored by adjusting one or more of the number, width, thickness, longitudinal and cross-sectional profiles, vertical separation and material composition of the high-index sheets” (20:20 – 25) and “The mode associated with the effective refractive index of the spot-size converter as a whole may be referred to as a "super-mode"” (15:66 – 16:2, emphasis added). Thus, the teachings of Painchaud at the very least render obvious that a thickness and shape of each layer of the multi-layer waveguide can also different, for the same purpose of providing additional flexibility in shaping the larger optical super-mode that is produced by the multi-layer waveguide 124 and making the super-mode close to an intended shape and an 
Regarding claim 6, Painchaud teaches that the optical mode converter (comprising 122 and 124) can be fabricated in the PIC (comprising layers 114,116,120 in Fig. 3). 
Regarding claim 7, Painchaud teaches that a structure of the Transitional waveguide structure is dependent on the number of layers in the multi-layer waveguide 124 (e.g., 3 layers/rows in Figs. 3 and 6 and 4 layers/rows in Fig. 15C; “It will be understood that the effective refractive index of the upper waveguiding structure 124 can be tailored by adjusting one or more of the number, width, thickness, longitudinal and cross-sectional profiles, vertical separation and material composition of the high-index sheets” at 20:20 – 25, emphasis added).  
Regarding claim 8, Painchaud teaches (e.g., Fig. 5) that the single waveguide 102 of the Single waveguide structure is connected to the first inversed taper 130 of the Transitional waveguide structure (Fig. 5), 
wherein the first inversed taper 130 extends toward the Multi-layer waveguide structure 124 and is surrounded by extensions 136 of the multi-layers 132 of the Multi-layer waveguide structure 124, 
wherein a cross-sectional area of the first inversed taper 130 decreases (left to right) while approaching the Multi-layer waveguide structure 124, 
wherein the optical mode size increases as the cross-section area of the first inversed taper decreases, and 
wherein light in the first inversed taper 132 with an expanded optical mode couples to the multilayer structure 124 via evanescent field coupling and forms the large-area optical mode when propagating in the Multi-layer waveguide structure 124 (Abstract; 15:17 – 16:19, especially 15:60 – 16:19).  
Regarding claim 11, the teachings of Painchaud render obvious an embodiment wherein each layer of the Multi-layer waveguide structure has one or more waveguides 132 in a same vertical level (Figs. 3, 4, and 10), wherein the extensions of the one or more waveguides at each layer are connected to second inversed tapers in the transitional waveguide structure (second inversed tapers of 132 are shown in Fig. 25). 
Regarding claims 12 – 16, Painchaud states that “It will be understood that the effective refractive index of the upper waveguiding structure 124 can be tailored by adjusting one or more of the number, width, thickness, longitudinal and cross-sectional profiles, vertical separation and material composition of the high-index sheets” (20:20 – 25) and considers that such design parameters as a relative position, a thickness, a shape, and a material (and a refractive index) of each waveguide (both the single waveguide 102 and each waveguide 132 of the Multi-layer waveguide structure 124) can be adjusted in order to provide flexibility in shaping a desired larger-size optical super-mode that is produced by the multi-layer waveguide 124 and to achieve the highest possible efficiency of transferring light from the single waveguide 102 to the optical fiber 104. These core teachings of Painchaud render obvious a variety of design choices, as a matter of suitable/workable design choices, to accommodate a particular application by using a proper selection of the above-referenced design parameters. The design choices recited by the claims, as well as a variety of others, would be well within the ordinary skill in the art, when given the core teachings of Painchaud. 
Furthermore, it is noted that the optical mode converter of the Lee – Painchaud combination has essential structural features (a Single waveguide structure optically coupled to a Multi-layer waveguide structure by a Transitional waveguide structure) and a principle of operation (a Multi-layer waveguide structure acting as an effective waveguide with a large mode size of a super-mode) as those of the instant application, as evident even from a direct side-to-side comparison of the Figures provided the left-right orientation of the Figures must be flipped/mirrored to match that of Figs. 1 – 3 of the instant application). In this regard, it has been further held by courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976) (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015], Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS).

Conclusion
Applicant's arguments and amendments filed 3/23/21 have been fully considered but they are not persuasive and have failed to place the instant application in condition for allowance.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896